Opinion by
Mb. Justice Mitchell,
This is an effort to avoid the effect of the decision in Madden v.The Penn Electric Light Co., 181 Pa. 617, by variation or omission of some of the averments of the bill in that case, and thus to get a rehearing of the same matters. But the substantial ground of action is the same and falls within the prin*455ciple of that case, that the courts of Pennsylvania will not take jurisdiction of matters relating to the internal management of a foreign corporation, on a dispute between such corporation and one or more of its own stockholders.
Decree affirmed.